Name: Commission Implementing Decision (EU) 2016/1327 of 1 August 2016 granting EU recognition to the Indian Register of Shipping in accordance with Regulation (EC) No 391/2009 of the European Parliament and of the Council on common rules and standards for ship inspection and survey organisations (notified under document C(2016) 4895) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: transport policy;  technology and technical regulations;  Asia and Oceania;  Europe;  deterioration of the environment;  maritime and inland waterway transport;  environmental policy;  European Union law
 Date Published: 2016-08-03

 3.8.2016 EN Official Journal of the European Union L 209/15 COMMISSION IMPLEMENTING DECISION (EU) 2016/1327 of 1 August 2016 granting EU recognition to the Indian Register of Shipping in accordance with Regulation (EC) No 391/2009 of the European Parliament and of the Council on common rules and standards for ship inspection and survey organisations (notified under document C(2016) 4895) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 391/2009 of the European Parliament and of the Council of 23 April 2009 on common rules and standards for ship inspection and survey organisations (1), and in particular Article 4(1) thereof, Having regard to the letter dated 17 December 2012 from the Bulgarian authorities requesting the Commission to grant EU recognition to the Indian Register of Shipping (hereinafter IRS), Whereas: (1) Pursuant to Article 3(1) of Regulation (EC) No 391/2009, Member States wishing to grant an authorisation to an organisation which is not yet recognised shall submit a request for recognition to the Commission. (2) On 17 December 2012, the Republic of Bulgaria submitted to the Commission a request for recognition of IRS, together with complete information on, and evidence of, IRS's compliance with the minimum criteria set out in Annex I of Regulation (EC) No 391/2009 and its undertaking to comply with the provisions of Articles 8(4), 9, 10 and 11 of that regulation. (3) The Commission, with the assistance of the European Maritime Safety Agency, verified that IRS meets all the minimum criteria set out in Annex I of Regulation (EC) No 391/2009. (4) The Commission has also verified that IRS has undertaken to comply with the provisions of Articles 8(4), 9, 10 and 11 of Regulation (EC) No 391/2009. (5) The assessment was based on the examination of the documentation submitted by the Bulgarian Maritime Administration, who conducted an audit of IRS in May 2011, as well as on the result of three inspections carried out in 2013 by the European Maritime Safety Agency on behalf of the Commission in IRS head office and in two IRS branch offices, including one in India and one in China. The Commission completed its assessment in February 2016, on the basis of a final audit of IRS carried out by the Bulgarian Maritime Administration at the end of 2015. (6) Where shortcomings were identified, IRS devised and implemented appropriate remedial actions. The implementation of a number of remedial actions is still underway and will be monitored. This however does not call into question the overall assessment of the IRS for the purpose of the recognition. (7) The Commission verified in particular that the IRS has a performant and well-established quality system, certified as compliant with relevant statutory and industry standards, and correctly implemented throughout the organisation. (8) IRS cooperated fully, effectively and transparently during the assessment process with the Bulgarian Maritime Administration, the Commission and the European Maritime Safety Agency; IRS demonstrated its capacity to improve its organisation and procedures in a proactive fashion. (9) IRS safety and pollution prevention performance, albeit slightly below the average performance of the organisations currently recognised, is deemed satisfactory. IRS was in the medium performance category of the Paris Memorandum of Understanding on Port State Control in 2011, 2012, 2013 and 2014, consistently in the upper range. Also, IRS did not record any recognised organisation related ship detention during the period 2010-2014 under the United States Coast Guard Port State Control regime and was in the high performance category of the Tokyo Memorandum of Understanding on Port State Control in 2011, 2012, 2013 and 2014. It was noted however that a significant part of IRS classed fleet operates under the Indian flag, in domestic waters, and is therefore not subject to port State control inspections. (10) The legal entity to which the recognition should be granted is Indian Register of Shipping, incorporated in India in 1975 as a not for profit public limited company under section 25 of the Indian Companies Act, 1956. IRS is registered in the State of Maharashtra, India, and is headquartered in the city of Mumbai; its commercial name is IRClass. (11) The measures provided for in this Decision are in accordance with the opinion of the Committee on Safe Seas and the Prevention of Pollution from Ships established by Regulation (EC) No 2099/2002 of the European Parliament and of the Council (2), HAS ADOPTED THIS DECISION: Article 1 The Indian Register of Shipping is recognised pursuant to Article 4(1) of Regulation (EC) No 391/2009. Article 2 This Decision is addressed to the Member States. Done at Brussels, 1 August 2016. For the Commission Violeta BULC Member of the Commission (1) OJ L 131, 28.5.2009, p. 11. (2) Regulation (EC) No 2099/2002 of the European Parliament and of the Council of 5 November 2002 establishing a Committee on Safe Seas and the Prevention of Pollution from Ships (COSS) and amending the Regulations on maritime safety and the prevention of pollution from ships (OJ L 324, 29.11.2002, p. 1).